Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 7, 9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor render obvious the claimed combination of a motion guide apparatus (linear slide) comprising a track member, a carriage member, and a plurality of rolling elements arranged in a loaded path between the track member and the carriage, a return path and a turn path, the rolling element elements are held by a retainer band, the band includes a single flat band-shaped band body and a plurality of spacers between the rolling elements formed integrally with the band body, that paths being provided on both upper and lower sides on each of left and right sides of the carriage for a total of four circulating paths, the band in the lower loaded path and lower return paths a spaced apart (diverge) to from an inverted v-shape and the band in the upper load path and the upper return path are spaced apart in a v-shape in a cross-sectional view orthogonal to a direction of movement (the cage is skewed so that the parts in the load and return paths are arranged so that imaginary lines of the band extend to converge along a v-shape path, the lower path converging on the upper side and the upper path converging on the lower side), the return paths also bending toward the direction of the open side of the v-shape in the respective path when view along the longitudinal direction (bend in section 5 of Figure 5c) and the turn .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656